Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00386-CV

                           IN THE INTEREST OF J.A.T., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01687
                         Honorable Richard Garcia, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED November 1, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice